DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear  how the animal indicates that the chemical species is detected.
Is there a behavior change? Is there a sensor for this detection?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over CN207623308-Zheng et al., see translation.  As to claims 1 and 5, as best understood, Zheng et al disclose a device and method for detecting odor and VOC concentration levels including determining a lower detection limit of a non-human animal (the VOC control device 1 uses a standard liquid to qualitatively judge the animal smell olfactory ability and selecting the action response signal), enclosing the animal in a chamber (placing the animal in animal identification device 2 having an inlet 21 for introducing purified air or VOC gas flow via two transmission channels), introducing air to the chamber through the air inlet in a series of separate tests wherein each test has a different ratio (the mixing ratio of two paths of the transmission channel gas through a gas flowmeter to be adjusted), and approximating the concentration of the chemical species in the sample (establishing a mathematical model of the odor concentration and behavior response signal), see translation page 6 and figs. 1-4.  Further, it is noted that Zheng et al do not specifically recite increasing the concentrations of the chemical species until the animal detects the chemical species.  However, it would have been obvious to one of ordinary skill in the art at the time of filing that the detection of the chemical species would require increasing the concentration until the smell is detected in order to determine the ratio and hence the concentration according to the mathematical model.  As to claim 2, note the recitation in claim 1 of the reference indicates the usage of and air pumps.   As to claims 3-4 and 7-8, usage of filter upstream is considered an obvious matter of design choice that would have been obvious to one of ordinary skill in the art at the time of filing in order to remove impurities that would contaminate the concentrations and produce inaccurate results.  Further, it is indicated that purified air is used also indicating usage of a filter.  As to claims 5 and 6,  note the chamber (device 2), for containing the non-human animal,  air inlet 21, a first and second pump as in the translation as indicated above which indicate the transmission channels with a flowmeter and inherent sample container, and further note the operation also indicated above in the discussion of the method of claim 1.  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art listed on PTO-892 include state of the art odor testers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nashmiya Fayyaz
Examiner
Art Unit 2861



/N.S.F/Examiner, Art Unit 2861            

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861